Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 6, 2018

                                      No. 04-17-00014-CR

                                   Jerry Wayne WILLIAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-0421-CR-C
                          Honorable Doug Shaver, Judge Presiding


                                         ORDER

        On April 4, 2018, we issued a memorandum opinion in cause number 04-17-00014-CR.
On June 29, 2018, appellant filed a pro se petition for discretionary review in the Texas Court of
Criminal Appeals. On July 31, 2018, counsel filed a motion to withdraw. This court lacks
jurisdiction to consider such a motion. Accordingly, counsel’s motion to withdraw is
DISMISSED FOR LACK OF JURISDICTION without prejudice to refiling in the Court of
Criminal Appeals.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court